Citation Nr: 1810218	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a February 2014 decision, the Board denied the above claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Memorandum Decision, the Court vacated and remanded the Board's decision with respect to the above issues.

Pursuant to the directives of the May 2015 Memorandum Decision, the Board remanded the Veteran's claim in October 2015, May 2017, and October 2017 for additional development which has not been substantially completed.  While the Board regrets the additional delay, the claim must be remanded again.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2013, the Veteran testified before the undersigned in a Travel Board hearing held at the RO.  A transcript of the hearing is in the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The May 2015 Court Memorandum Decision found that a VA medical examination or opinion was warranted for the issue of entitlement to service connection for a psychiatric disorder, to include specifically with respect to whether any current psychiatric disorder represented a "neurobehavioral effect" of exposure to contaminated water during his service at Camp Lejeune from 1975 to 1976.  Moreover, the Memorandum Decision questioned the adequacy of the Board's rationale as to why an opinion was not necessary to consider whether the Veteran's claimed stressor was adequate to support a diagnosis of PTSD.  Finally, the Memorandum Decision concluded that the issue of entitlement to TDIU was inextricably intertwined with the above service connection claim, final adjudication is deferred pending completion of the foregoing development.

The Board remanded the claim for a VA examination and opinion in October 2015 pursuant to the Court's directives, and in June 2016, VA provided an examination with an opinion.  The opinion, however, failed to consider per the Court's directive whether any current psychiatric disorder represented a 'neurobehavioral effect" of exposure to contaminated water during the Veteran's active service at Camp Lejeune from 1975 to 1976.  The June 2016 VA examination only focused on whether the Veteran's symptoms met the criteria for a PTSD diagnosis, and as such, the Board remanded again in May 2017 to address that shortcoming with a request for an addendum opinion from the same examiner who accomplished the June 2016 VA examination.  The subsequent addendum opinion, dated June 2017, opined that the Veteran's depressive disorder which he diagnosed was less likely than not related to the Veteran's exposure to contaminated water while on active duty at Camp Lejeune, but did not address the Veteran's claimed stressors with regard to his PTSD claim, and specifically whether those claimed stressors related to a fear of hostile military or terrorist activity.  

However, the Board also remanded in May 2017 for the VA examiner to consider whether the Veteran's claimed stressor was adequate to support a diagnosis of PTSD.  Specifically, although the VA examiner was asked to explicitly address the Veteran's stressors and its relation to the Veteran's fear of hostile military or terrorist activity, this aspect of the issue was not addressed.  On remand, the VA examiner must explicitly address the Veteran's claimed stressors, their relation to his fear of hostile military or terrorist activity, their support of a PTSD diagnosis, and their relation to the Veteran's symptoms.

This particular VA examiner provided an addendum opinion in November 2017, saying that the Veteran had not been diagnosed with PTSD and did not have symptoms of PTSD, and therefore the Veteran "cannot be having PTSD relating to any stressor, military or otherwise."  This examiner also suggested that an examination be arranged with a mental health examiner, even though the Board's October 2017 remand directive specifically called for the examiner to conduct an examination if deemed necessary.

The Board notes, as did the Court in its Memorandum Decision of May 2015, the Veteran does have diagnoses of PTSD, and the Board has previously conceded such.  See, e.g., March and April 2007, November 2008 VA treatment notes.  VA treatment records have attributed the Veteran's PTSD in whole or in part to at least some of the Veteran's claimed in-service incidents.  Additionally, the Board's remand from October 2017 specifically and explicitly directed the examiner to consider whether the stressors claimed by the Veteran relate to a fear of hostile military or terrorist activity, and if so, do those stressors support a diagnosis of PTSD.  Because the premise of the remand directive was incorrectly dismissed, the subsequent part of the directive was not answered, and therefore, this claim must be remanded again to fully respond to the Court's May 2015 Memorandum Decision.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (the Board is required to address the clear and specific instructions of a Court order). 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV or DSM-5, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).  

The issue of entitlement to TDIU remains inextricably intertwined with the service connection claim and, as such, adjudication of this issue is deferred pending the above development.

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain and associate with the claims file any updated private or VA medical records identified and authorized for release by the Veteran.

2.  Schedule the Veteran for an appropriate examination for his claimed acquired psychiatric disorder by a VA or VA-contracted psychiatrist or psychologist, different from the examiner who conducted the June 2016 examination.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been completely reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the following:

a) Is the stressor claimed by the Veteran related to his fear of hostile military or terrorist activity?

b) If so, is the claimed stressor adequate to support a diagnosis of PTSD?

c) If so, are the Veteran's symptoms related to the claimed stressor?

d) As to any other diagnosed psychiatric disorder (to include PTSD should the answer to b) above be positive, but a) and/or c) be negative), is it at least as likely as not (a 50 percent or greater probability): 

(1) that such disorder had its onset during military service or is otherwise related to military service; OR
(2) that such disorder represents a "neurobehavioral effect" of exposure to contaminated water during his service at Camp Lejeune from 1975 to 1976?

Attention is invited to the Veteran's VA treatment records, for example in March/April 2007 and November 2008, that indicate diagnoses and treatment of PTSD and depression.

3.  A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion the examiner must consider all lay statements of record. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required or the examiner does not have the needed knowledge or training). Jones v Shinseki, 23 Vet. App. 382 (2010).
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4.  Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

